 



EXHIBIT 10.52
SECURITIES PURCHASE AGREEMENT
     SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 7,
2005, by and among Smith & Wesson Holding Corporation, a Nevada corporation with
headquarters located at 2100 Roosevelt Avenue, Springfield, Massachusetts 01104
(the “Company”), and the investors listed on the Schedule of Investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).
     WHEREAS:
     A. The Company and each Investor is executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the 1933 Act.
     B. Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of the Common Stock, par value $.001 per
share, of the Company (the “Common Stock”), set forth opposite such Investor’s
name in column two (2) on the Schedule of Investors in Exhibit A (which
aggregate amount for all Investors together shall be 6,000,000 shares of Common
Stock and shall collectively be referred to herein as the “Common Shares”) and
(ii) warrants, in substantially the form attached hereto as Exhibit F (the
“Warrants”) to acquire up to that number of additional shares of Common Stock
set forth opposite such Investor’s name in column three (3) on the Schedule of
Investors (as exercised, collectively, the “Warrant Shares”).
     C. The Common Shares, the Warrants and the Warrant Shares issued pursuant
to this Agreement are collectively are referred to herein as the “Securities”.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Advice” has the meaning set forth in Section 6.5.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
1933 Act.
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 



--------------------------------------------------------------------------------



 



     “Closing” means the closing of the purchase and sale of the Common Shares
and the Warrant pursuant to Section 2.1.
     “Closing Date” means the date and time of the Closing and shall be
10:00 a.m., New York City time, on the Second Business Day after the execution
of this Agreement (or such other date and time as is mutually agreed to by the
Company and each Investor).
     “Closing Price” means, for any date, the closing price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Eligible Market or exchange on which the Common Stock is then listed or quoted.
     “Company Counsel” means Greenberg Traurig, LLP, counsel to the Company.
     “Common Shares” means an aggregate of 6,000,000 shares of Common Stock,
which are being issued and sold by the Company to the Investors at the Closing.
     “Common Stock” means the common stock of the Company, par value $0.001 per
share.
     “Common Stock Equivalents” means, collectively, Options and Convertible
Securities.
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Disclosure Materials” has the meaning set forth in Section 3.1.
     “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
     “Effectiveness Period” has the meaning set forth in Section 6.1.
     “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, The NASDAQ National Market or The NASDAQ SmallCap Market.
     “Event” has the meaning set forth in Section 6.1.
     “Event Payments” has the meaning set forth in Section 6.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Events” has the meaning set forth in Section 6.1.
     “Excluded Investors” means SG Cowen & Co., LLC and its Affiliates.
     “Filing Date” means the date that is 30 days after the Closing Date.
     “Indemnified Party” has the meaning set forth in Section 6.4.
     “Indemnifying Party” has the meaning set forth in Section 6.4.

- 2 -



--------------------------------------------------------------------------------



 



     “Intellectual Property Rights” has the meaning set forth in Section 3.1.
     “Lead Investor” means Smithfield Fiduciary, LLC.
     “Lead Investor Counsel” means Schulte Roth & Zabel, LLP, counsel to the
Lead Investor.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, costs of preparation and
reasonable attorneys’ fees.
     “Material Adverse Effect” has the meaning set forth in Section 3.1.
     “Material Permits” has the meaning set forth in Section 3.1.
     “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, or joint stock company.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened in writing.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the 1933 Act), as amended
or supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Common Shares and the Warrant Shares
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

- 3 -



--------------------------------------------------------------------------------



 



     “Required Effectiveness Date” means the date that is 90 days after the
Closing Date (or in the event of a review by the SEC, the date that is 120 days
after the Closing Date).
     “Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and
Rule 424, respectively, promulgated by the SEC pursuant to the 1933 Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
     “SEC” means the Securities and Exchange Commission.
     “SEC Reports” has the meaning set forth in Section 3.1.
     “Securities” has the meaning set forth in the Preamble.
     “Subsidiary” means any Person in which the Company, directly or indirectly,
owns capital stock or holds a majority equity or similar interest.
     “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the NASDAQ National Market (or any successor thereto), or
(c) if trading ceases to occur on the NASDAQ National Market (or any successor
thereto), any Business Day.
     “Trading Market” means the American Stock Exchange or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.
     “Transfer Agent” means Interwest Transfer Co., Inc., or any successor
transfer agent for the Company.
     “Transfer Agent Instructions” means, with respect to the Company, the
Transfer Agent Instructions, in the form of Exhibit E, executed by the Company
and delivered to and acknowledged in writing by the Transfer Agent.
     “Warrant” has the meaning set forth in the Preamble.
     “Warrant Shares” has the meaning set forth in the Preamble.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Common Shares and Warrants set forth opposite such Investor’s name on
Exhibit A hereto under the headings “Common Shares” and

- 4 -



--------------------------------------------------------------------------------



 



“Warrants.” The date and time of the Closing and shall be 10:00 a.m., New York
City time, on the Closing Date. The Closing shall take place at the offices of
Lead Investor Counsel. 2.2 Closing Deliveries.
            (a) At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:
                  (ii) one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing such number of Common Shares equal to the number set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Common
Shares,” registered in the name of such Investor;
                  (iii) Warrants, issued in the name of such Investor, pursuant
to which such Investor shall have the right to acquire such number of Warrant
Shares set forth opposite such Investor’s name on Exhibit A hereto under the
heading “Warrant Shares”;
                  (iv) a legal opinion of Company Counsel, in the form of
Exhibit C, executed by such counsel and delivered to the Investors; and
                  (v) duly executed Transfer Agent Instructions acknowledged by
the Company’s transfer agent.
            (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase Price” in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing to such Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each subsidiary of
the Company):
            (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) hereto or in the Company’s Form 10-K
Report for the year ended April 30, 2005. Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any Lien and
all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights. Except for Smith &
Wesson Corp., no Subsidiary is a “significant subsidiary” as such term is
defined in Rule 1-02 of Regulation S-X of the 1933 Act.
            (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal

- 5 -



--------------------------------------------------------------------------------



 



authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to do business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned or leased by it makes
such qualification necessary, except where the failure to be so qualified or in
good standing, as the case may be, could not, individually or in the aggregate,
(i) materially and adversely affect the legality, validity or enforceability of
any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, business or financial condition of the
Company and the Subsidiaries, taken as a whole on a consolidated basis, or
(iii) materially and adversely impair the Company’s ability to perform fully on
a timely basis its obligations under any of the Transaction Documents (any of
(i), (ii) or (iii), a “Material Adverse Effect”).
            (c) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and
(ii) the effect of rules of law governing the availability of specific
performance and other equitable remedies.
            (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right could not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Investors herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any

- 6 -



--------------------------------------------------------------------------------



 



property or asset of the Company or a Subsidiary is bound or affected, except to
the extent that such violation could not reasonably be expected to have a
Material Adverse Effect.
            (e) Securities. The Securities (including the Warrant Shares) are
duly authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens and shall not be subject to preemptive or similar rights
of stockholders (other than those imposed by the Investors). The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants.
            (f) Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in the Company’s Form 10-K Report for the year ended April 30, 2005. All
outstanding shares of capital stock are duly authorized, validly issued, fully
paid and nonassessable and have been issued in compliance with all applicable
securities laws. Except as disclosed in the Company’s Form 10-K Report for the
year ended April 30, 2005 or in Schedule 3.1(f) hereto, the Company has not
issued any other options, warrants, or script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or entered into
any agreement giving any Person any right to subscribe for or acquire, any
shares of Common Stock, or securities or rights convertible or exchangeable into
shares of Common Stock. Except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as specifically disclosed in an SEC Report or
in Schedule 3.1(f) hereto, no Person or group of related Persons beneficially
owns (as determined pursuant to Rule 13d-3 under the Exchange Act), or has the
right to acquire, by agreement with or by obligation binding upon the Company,
beneficial ownership of in excess of 5% of the outstanding Common Stock,
ignoring for such purposes any limitation on the number of shares of Common
Stock that may be owned at any single time.
            (g) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials (together with any materials filed by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has made available to the
Investors or their respective representatives true, correct and complete copies
of the SEC Reports not available on the EDGAR system. As of their respective
dates, or to the extent corrected by a subsequent restatement, the SEC Reports
complied in all material respects with the requirements of the 1933

- 7 -



--------------------------------------------------------------------------------



 



Act and the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing
(or to the extent corrected by a subsequent restatement). Except to the extent
corrected by a subsequent restatement, such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. All material agreements to which the Company or any Subsidiary is a
party or to which the property or assets of the Company or any Subsidiary are
subject are included as part of or specifically identified in one or more of the
SEC Reports.
            (h) Absence of Certain Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in Schedule 3.1(h) hereto, (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that could
reasonably be expected to have a Material Adverse Effect, (ii) the Company has
not incurred any material liabilities other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, except as disclosed in Schedule 3.1(h) hereto,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (except for repurchases by the Company of shares of capital
stock held by employees, officers, directors, or consultants pursuant to an
option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined below). For purposes of
this Section 3.1(h), “Insolvent” means (i) the present fair saleable value of
the Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 3.1(aa)), (ii) the Company is unable to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured, (iii) the Company intends to incur
or believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

- 8 -



--------------------------------------------------------------------------------



 



            (i) Absence of Litigation. Except as disclosed in the Company’s
latest annual report on Form 10-K, latest quarterly report on Form 10-Q or any
subsequent periodic filings thereafter, there is no action, suit, claim, or
proceeding, or, to the Company’s knowledge, inquiry or investigation, before or
by any court, public board, government agency, self-regulatory organization or
body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
            (j) Compliance. Neither the Company nor any Subsidiary, except in
each case as could not, individually or in the aggregate, reasonably be expected
to have or result in a Material Adverse Effect, (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, could reasonably be expected to result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received written notice of a claim that it is in default under or
that it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority.
            (k) Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens that do not, individually or in the aggregate, have or
result in a Material Adverse Effect. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in material compliance.
            (l) No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Securities pursuant to this Agreement. The
Company shall pay, and hold each Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement. The
Company acknowledges that is has engaged SG Cowen & Co., LLC as placement agent
(the “Agent”) in connection with the sale of the Securities. Other than the
Agent, the Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.
            (m) Private Placement. Neither the Company nor any Person acting on
the Company’s behalf has sold or offered to sell or solicited any offer to buy
the Securities by means of any form of general solicitation or advertising.
Neither the Company nor any of its Affiliates, nor any Person acting on the
Company’s behalf, has, directly or indirectly, at any time within the past six
months, made any offer or sale of any security or solicitation of any offer to
buy any

- 9 -



--------------------------------------------------------------------------------



 



security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the 1933 Act in connection
with the offer and sale by the Company of the Securities as contemplated hereby
or (ii) cause the offering of the Securities pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market. The
Company is not required to be registered as, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company is not required to be registered as a United States real
property holding corporation within the meaning of the Foreign Investment in
Real Property Tax Act of 1980.
            (n) Form S-3 Eligibility. The Company is eligible to register the
Common Shares and the Warrant Shares for resale by the Investors using Form S-3
promulgated under the 1933 Act.
            (o) Listing and Maintenance Requirements. The Company has not, in
the twelve months preceding the date hereof, received notice (written or oral)
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is in compliance
with all such listing and maintenance requirements in all material respects.
            (p) Registration Rights. Except as described in Schedule 3.1(p), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.
            (q) Application of Takeover Protections. Except as described in the
Company’s Form 10-K Report for the year ended April 30, 2005, there is no
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.
            (r) Disclosure. The Company confirms that neither it nor any
officers, directors or Affiliates, has provided any of the Investors (other than
Excluded Investors) or their agents or counsel with any information that
constitutes or might constitute material, nonpublic information (other than the
existence and terms of the issuance of Securities, as contemplated by this
Agreement). The Company understands and confirms that each of the Investors will
rely on the foregoing representations in effecting transactions in securities of
the Company (other than Excluded Investors). All disclosure provided by the
Company to the Investors regarding the Company, its business and the
transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances

- 10 -



--------------------------------------------------------------------------------



 



under which they were made, not misleading. To the Company’s knowledge, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Investor (other than Excluded Investors) makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in the Transaction Documents.
            (s) Acknowledgment Regarding Investors’ Purchase of Securities.
Based upon the assumption that the transactions contemplated by this Agreement
are consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that, to its knowledge, each of
the Investors (other than Excluded Investors) is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Investor (other than Excluded Investors) is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
any Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
            (t) Intellectual Property Rights. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary and material to conduct their
respective businesses as now conducted. Except as set forth in Schedule 3.1(t),
none of the Company’s Intellectual Property Rights have expired or terminated,
or are expected to expire or terminate, within three years from the date of this
Agreement. The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others. There is
no claim, action or proceeding being made or brought, or to the knowledge of the
Company, being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
            (u) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged. Neither the Company nor
any Subsidiary has any knowledge that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

- 11 -



--------------------------------------------------------------------------------



 



            (v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits does not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any written notice of proceedings
relating to the revocation or modification of any Material Permit.
            (w) Transactions With Affiliates and Employees. Except as set forth
or incorporated by reference in the Company’s Annual Report on Form 10-K for the
year ended April 30, 2005 or the Company’s Proxy Statement for its 2005 Annual
Meeting of Stockholders, none of the officers, directors or employees of the
Company is presently a party to any transaction that would be required to be
reported on Form 10-K or the Company’s Proxy Statement for its 2005 Annual
Meeting of Stockholders with the Company or any of its Subsidiaries (other than
for ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such officer, director or
employee or, to the Company’s knowledge , any corporation, partnership, trust or
other entity in which any such officer, director, or employee has a substantial
interest or is an officer, director, trustee or partner.
            (x) Internal Accounting Controls. The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
            (y) Sarbanes Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.
            (z) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

- 12 -



--------------------------------------------------------------------------------



 



            (aa) Indebtedness. Except as disclosed in the Company’s Form 10-K
Report for the year ended April 30, 2005 or in Schedule 3.1(aa), neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. The Company’s Form 10-K Report for the year ended April 30, 2005
and Schedule 3.1(aa) provide a detailed description of the material terms of any
such outstanding Indebtedness. For purposes of this Agreement: (x)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through
(G) above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
            (bb) Employee Relations. (i) Neither Company nor any of its
Subsidiaries is a party to any collective bargaining agreement. The Company and
its Subsidiaries believe that their relations with their employees are
satisfactory. No executive officer of the Company or any of its Subsidiaries (as
defined in Rule 501(f) of the 1933 Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer’s employment with the Company or any such
Subsidiary. No executive officer of the Company or any of its Subsidiaries, to
the knowledge of the Company or any such Subsidiary, is, or is now expected to
be, in violation of any material term of any

- 13 -



--------------------------------------------------------------------------------



 



employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any such Subsidiary to any liability
with respect to any of the foregoing matters.
            (ii) The Company and its Subsidiaries are in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
            (cc) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (i), (ii) and (iii),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
            (dd) Subsidiary Rights. The Company or one of its Subsidiaries has
the unrestricted right to vote, and (subject to limitations imposed by
applicable law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.
            (ee) Tax Status. Each of the Company and its Subsidiaries (i) has
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
     3.2 Representations and Warranties of the Investors. Each Investor hereby,
as to itself only and for no other Investor, represents and warrants to the
Company as follows:

- 14 -



--------------------------------------------------------------------------------



 



            (a) Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Investor of the
Securities hereunder has been duly authorized by all necessary action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
            (b) No Public Sale or Distribution; Investment Intent. Such Investor
is (i) acquiring the Common Shares and the Warrants and (ii) upon exercise of
the Warrants will acquire the Warrant Shares issuable upon exercise thereof, in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered under the 1933 Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws, and such Investor does not have a present arrangement to effect
any distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the 1933 Act.
            (c) Investor Status. At the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the 1933 Act.
            (d) Experience of such Investor. Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Investor is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
            (e) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend

- 15 -



--------------------------------------------------------------------------------



 



or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
            (f) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
            (g) No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such that are not material and do not otherwise affect the
ability of such Investor to consummate the transactions contemplated hereby.
            (h) Illegal Transactions. Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the time that such Investor was first contacted by
the Company, a Placement Agent or any other Person regarding the transactions
contemplated hereby. Such Investor covenants that neither it nor any Person
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.
            “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker-dealers
or foreign regulated brokers.
            (i) No Legal, Tax or Investment Advice. Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that it has not relied on any information or advice
furnished by or on behalf of the Agent.

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
            (a) Notwithstanding any other provision in this Article IV, each
Investor covenants that the Securities will only be disposed of pursuant to an
effective registration statement under, and in compliance with the requirements
of, the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act, and in compliance with any applicable state
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or to the Company, or pursuant
to Rule 144(k), except as otherwise set forth herein, the transferor will
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company and its legal counsel, to the effect that such transfer does not require
registration under the 1933 Act. Notwithstanding the foregoing, the Company
hereby consents to and agrees to register on the books of the Company and with
its transfer agent, without any such legal opinion, except to the extent that
the transfer agent requests such legal opinion, any transfer of Securities by an
Investor to an Affiliate of such Investor, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in Rule
501(a) under the 1933 Act and provided that such Affiliate does not request any
removal of any existing legends on any certificate evidencing the Securities.
            (b) Each Investor agrees to the imprinting, so long as is required
by this Section 4.1(b), of the following legend on any certificate evidencing
Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a Registration Statement is effective under the
1933 Act covering the resale of such Securities, (ii) following any sale of such
Securities pursuant to Rule 144, (iii) if such Securities are eligible for sale
under Rule 144(k) (to the extent that the applicable Investor provides a
certification or legal opinion to the Company to that effect), or (iv) if such
legend is not required under applicable requirements of the 1933 Act (including
controlling judicial interpretations and pronouncements issued by the Staff of
the SEC). The Company shall cause its counsel to issue the legal opinion
referred to in the Transfer Agent Instructions to the Transfer Agent on the
Effective Date. Following the Effective Date or at such earlier time as a legend
is no longer required for certain Securities, the Company will no later than
three Trading Days

- 17 -



--------------------------------------------------------------------------------



 



following the delivery by an Investor to the Company or the Transfer Agent of a
legended certificate representing such Securities and an opinion of counsel to
the extent required by Section 4.1(a), deliver or cause to be delivered to such
Investor a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section.
If within three (3) Trading Days after the Company’s receipt of a legended
certificate representing such Securities the Company shall fail to issue and
deliver to such Investor a certificate representing such Securities that is free
from all restrictive and other legends, and if on or after such Trading Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of shares of Common
Stock that the Investor anticipated receiving from the Company without any
restrictive legend (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Investor’s request and in the Investor’s discretion,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate shall terminate and such shares shall be
cancelled, or (ii) promptly honor its obligation to deliver to the Investor a
certificate or certificates representing such shares of Common Stock and pay
cash to the Investor in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times
(B) the closing bid price on the date of delivery of such legended certificate.
            (c) The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities, and if required under
the terms of such agreement, loan or arrangement, the Company will not object to
and shall permit (except as prohibited by law) such Investor to transfer pledged
or secured Securities to the pledgees or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the 1933 Act or other applicable
provision of the 1933 Act to appropriately amend the list of Selling
Stockholders thereunder. Provided that the Company is in compliance with the
terms of this Section 4.1(c), the Company’s indemnification obligations pursuant
to Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
     4.2 Furnishing of Information. As long as any Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the reasonable
request of any Investor, the Company shall

- 18 -



--------------------------------------------------------------------------------



 



deliver to such Investor a written certification of a duly authorized officer as
to whether it has complied with the preceding sentence. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request to satisfy the provisions of this Section 4.2.
     4.3 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the 1933 Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the 1933 Act of the sale of the Securities to the Investors or that would
be integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.
     4.4 Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.
     4.5 Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, no later than the first Trading Day following
execution of this Agreement, issue a press release reasonably acceptable to the
Investors disclosing all material terms of the transactions contemplated hereby.
Not later than four days following the Closing Date, the Company shall file a
Current Report on Form 8-K with the SEC (the “8-K Filing”) describing the terms
of the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K this Agreement and the form of
Warrant, in the form required by the Exchange Act. Thereafter, the Company shall
timely file any filings and notices required by the SEC or applicable law with
respect to the transactions contemplated hereby and provide copies thereof to
the Investors promptly after filing. Except with respect to the 8-K Filing and
the press release referenced above (a copy of which will be provided to the
Investors for their review as early as practicable prior to its filing), the
Company shall, at least two Trading Days prior to the filing or dissemination of
any disclosure required by this paragraph, provide a copy thereof to the
Investors for their review. The Company and the Investors shall consult with
each other in issuing any press releases or otherwise making public statements
or filings and other communications with the SEC or any regulatory agency or
Trading Market with respect to the transactions contemplated hereby, and neither
party shall issue any such press release or otherwise make any such public
statement, filing or other communication without the prior consent of the other,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement, filing or other communication. Notwithstanding the foregoing, the
Company shall not publicly disclose (other than in filings with the SEC) the
name of any Investor, or include the name of any Investor in any press release,
without the prior written consent of such Investor. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents not to, provide any Investor with any
material nonpublic information regarding the Company or any of its Subsidiaries
from and after the issuance of the above referenced press release without the
express written consent of such Investor.

- 19 -



--------------------------------------------------------------------------------



 



     4.6 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for the repurchase of 9,000,000 warrants and for general
corporate purposes. The Company also may use a portion of the net proceeds,
currently intended for general corporate purposes, to acquire or invest in
technologies, products or services that complement its business, although the
Company has no present plans or commitments and is not currently engaged in any
material negotiations with respect to these types of transactions, as well as to
retire bank indebtedness. Pending these uses, the Company intends to invest the
net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.
     4.7 Additional Issuances of Securities.
            (a) From the date hereof until the date that is 30 Trading Days
following the Effective Date (the “Trigger Date”), the Company will not, other
than under its 2004 Compensation Plan or employed inducement options as
contemplated by the rules of the American Stock Exchange, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including, without limitation, any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”). In
addition to the foregoing, from the Trigger Date until the later of (i) the six
month anniversary of the Closing Date and (ii) the four month anniversary of the
Effective Date, the Company will not, directly or indirectly, without the
consent of Investors holding a majority of the Registrable Securities, effect
any Subsequent Placement for a purchase price (or conversion, exercise, exchange
or equivalent price) per share of Common Stock that is less than $5.31 (subject
to adjustment for stock splits, stock combinations, reverse stock splits, stock
dividends, recapitalizations, reclassifications and similar events)
            (b) From the Trigger Date until the one year anniversary of the
Effective Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4.7(b).
                  (ii) The Company shall deliver to each Investor a written
notice (the “Offer Notice”) of any proposed or intended issuance or sale or
exchange (the “Offer”) of the securities being offered (the “Offered
Securities”) in a Subsequent Placement, which Offer Notice shall (w) identify
and describe the Offered Securities, (x) describe the price and other terms upon
which they are to be issued, sold or exchanged, and the number or amount of the
Offered Securities to be issued, sold or exchanged, (y) identify the persons or
entities (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Investors at least 25% of the Offered Securities, allocated
among such Investors (a) based on such Investor’s pro rata portion of the Common
Shares purchased hereunder (the “Basic Amount”), and (b) with respect to each
Investor that elects to purchase its Basic Amount, any additional portion of the
Offered Securities attributable to the Basic Amounts of other Investors as such
Investor shall indicate it will purchase or acquire

- 20 -



--------------------------------------------------------------------------------



 



should the other Investors subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).
                  (iii) To accept an Offer, in whole or in part, such Investor
must deliver a written notice to the Company prior to the end of the first (1st)
Business Day after such Investor’s receipt of the Offer Notice containing the
final definitive terms of the Subsequent Placement (the “Offer Period”), setting
forth the portion of such Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by
all Investors are less than the total of all of the Basic Amounts, then each
Investor who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, that if the Undersubscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Undersubscription Amount”), each Investor who has
subscribed for any Undersubscription Amount shall be entitled to purchase only
that portion of the Available Undersubscription Amount as the Basic Amount of
such Investor bears to the total Basic Amounts of all Investors that have
subscribed for Undersubscription Amounts, subject to rounding by the Company to
the extent its deems reasonably necessary.
                  (iv) The Company shall have five (5) Business Days from the
expiration of the Offer Period above to offer, issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Investors (the “Refused Securities”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
the Company than those set forth in the Offer Notice.
                  (v) In the event the Company shall propose to sell less than
all the Refused Securities (any such sale to be in the manner and on the terms
specified in this Section 4.7(b) above), then each Investor may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Investor
elected to purchase pursuant to Section 4.7(b) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Investors pursuant to Section 4.7(b) above
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Investor so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Investors in accordance with Section 4.7(b) above.
                  (vi) Upon the closing of the issuance, sale or exchange of all
or less than all of the Refused Securities, the Investors shall acquire from the
Company, and the Company shall issue to the Investors, the number or amount of
Offered Securities specified in

- 21 -



--------------------------------------------------------------------------------



 



the Notices of Acceptance, as reduced pursuant to Section 4.7(b) above if the
Investors have so elected, upon the terms and conditions specified in the Offer.
The purchase by the Investors of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and the Investors of a
purchase agreement relating to such Offered Securities reasonably satisfactory
in form and substance to the Investors and their respective counsel.
                  (vii) Any Offered Securities not acquired by the Investors or
other persons in accordance with Section 4.7(b) above may not be issued, sold or
exchanged until they are again offered to the Investors under the procedures
specified in this Agreement.
            The restrictions contained in this Section 4.7(b) shall not apply in
connection with the issuance of any Excluded Securities. For purposes hereof,
“Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with employee benefit plan which has been approved by the Board of
Directors of the Company, pursuant to which the Company’s securities may be
issued to any employee, officer or director for services provided to the Company
or employee inducement options pursuant to the rules of the American Stock
Exchange; (ii) upon the exercise of the Warrants; (iii) pursuant to a bona fide
firm commitment underwritten public offering with a nationally recognized
underwriter which generates gross proceeds to the Company and selling
stockholders in excess of $30,000,000 (other than an “at-the-market offering” as
defined in Rule 415(a)(4) under the 1933 Act and “equity lines”); (iv) in
connection with any acquisition by the Company, whether through an acquisition
of stock or a merger of any business, assets or technologies the primary purpose
of which is not to raise equity capital; and (v) upon conversion of any Options
or Convertible Securities which are outstanding on the day immediately preceding
the date of this Agreement, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after the date
of this Agreement.
ARTICLE V
CONDITIONS
     5.1 Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
            (a) Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date; and
            (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.
            (c) Lock-Up Agreements. The Company shall have entered into a
lock-up agreement with each of Mitchell A. Saltz and Robert L. Scott (the
“Lock-Up Parties”), in the form attached hereto as Exhibit G, which lock-up
agreement names the Investors as a third party beneficiary thereof, pursuant to
which each of the Lock-Up Parties agree not to dispose of any

- 22 -



--------------------------------------------------------------------------------



 



shares of Common Stock during the period from the date of this Agreement through
the six-month anniversary of the Closing Date.
     5.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
            (a) Representations and Warranties. The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date; and
            (b) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing.
ARTICLE VI
REGISTRATION RIGHTS
     6.1 Shelf Registration.
            (a) As promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a “Shelf”
Registration Statement covering the resale of all Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance with the 1933
Act and the Exchange Act and as consented to by the Investors) and shall contain
(except if otherwise directed by the Investors or the SEC) the “Plan of
Distribution” attached hereto as Exhibit D.
            (b) The Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the 1933 Act until the
earlier of the date that all Registrable Securities covered by such Registration
Statement have been sold or can be sold publicly under Rule 144(k) unless Rule
144(k) has become unavailable to an Investor because that Investor has become an
affiliate of the Company (the “Effectiveness Period”).
            (c) The Company shall notify Lead Investor Counsel in writing
promptly (and in any event within three Business Days) after receiving
notification from the SEC that the Registration Statement has been declared
effective.
            (d) Should an Event (as defined below) occur, then upon the
occurrence of such Event, and on every monthly anniversary thereof until the
applicable Event is cured, as partial relief for the damages suffered therefrom
by the Investors (which remedy shall not be exclusive of any other remedies
available under this Agreement, at law or in equity), the Company shall pay to
each Investor an amount in cash, as liquidated damages and not as a penalty,
equal to 1.0% of (i) the number of Common Shares and either Warrants or Warrant

- 23 -



--------------------------------------------------------------------------------



 



Shares held by such Investor as of the date of such Event, multiplied by
(ii) the purchase price paid by such Investor for such Securities then held. The
payments to which an Investor shall be entitled pursuant to this Section 6.1(d)
are referred to herein as “Event Payments”. Any Event Payments payable pursuant
to the terms hereof shall apply on a pro-rata basis for any portion of a month
prior to the cure of an Event. In the event the Company fails to make Event
Payments in a timely manner, such Event Payments shall bear interest at the rate
of 1.0% per month (pro-rated for partial months) until paid in full. All
pro-rated calculations made pursuant to this paragraph shall be based upon the
actual number of days in such pro-rated month.
For such purposes, each of the following shall constitute an “Event”:
                  (i) the Registration Statement is not filed on or prior to the
Filing Date or is not declared effective on or prior to the Required
Effectiveness Date;
                  (ii) except as provided for in Section 6.1(e), after the
Effective Date, an Investor is not permitted to sell Registrable Securities
under the Registration Statement (or a subsequent Registration Statement filed
in replacement thereof) for any reason (other than the fault of such Investor)
for five or more Trading Days (whether or not consecutive) in any calendar
quarter;
                  (iii) except as a result of (A) if the Company is involved in
a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act, or
(B) a merger or consolidation of the Company or a sale of more than one-half of
the assets of the Company in one or a series of related transactions, unless
following such transaction or series of transactions, the holders of the
Company’s securities prior to the first such transaction continue to hold at
least 50% of the voting rights and equity interests of the surviving entity or
acquirer (clauses (B) and (C), collectively, the “Excluded Events”), the Common
Stock is not listed or quoted, or is suspended from trading, on an Eligible
Market for a period of three Trading Days (which need not be consecutive Trading
Days) in any calendar quarter during the Effectiveness Period
                  (iv) the Company fails for any reason to deliver a certificate
evidencing any Securities to an Investor within three Trading Days after
delivery of such certificate is required pursuant to any Transaction Document or
the exercise rights of the Investors pursuant to the Warrants are otherwise
suspended for any reason; or
                  (v) the Company fails to have available a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock
available to issue the Warrant Shares upon any exercise of the Warrants or,
except as a result of the Excluded Events, during the Effectiveness Period, any
Common Shares or Warrant Shares are not listed on an Eligible Market.
            (e) Notwithstanding anything in this Agreement to the contrary,
after 60 consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Company
is

- 24 -



--------------------------------------------------------------------------------



 



engaged in a material merger, acquisition or sale and the Board of Directors
determines in good faith, by appropriate resolutions, that, as a result of such
activity, (A) it would be materially detrimental to the Company (other than as
relating solely to the price of the Common Stock) to maintain a Registration
Statement at such time and (B) it is in the best interests of the Company to
defer proceeding with such registration at such time. Upon receipt of such
notice, each Investor shall immediately discontinue any sales of Registrable
Securities pursuant to such registration until such Investor has received copies
of a supplemented or amended Prospectus or until such Investor is advised in
writing by the Company that the then-current Prospectus may be used and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. In no event, however,
shall this right be exercised to suspend sales beyond the period during which
(in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 6(e) may be exercised for a
period of no more than 20 days at a time and not more than three times in any
twelve-month period, (each a “Grace Period”) without such suspension being
considered as part of an Event determination; provided that the first day of any
such Grace Period must be at least two (2) Business Days after the last day of
any prior Grace Period; provided, further, that, notwithstanding the foregoing,
in the event that a Grace Period relates to any acquisition whereby the Company
is required to seek shareholder approval, such Grace Period may be for a period
of up to 75 days without such suspension being considered as part of an Event
determination. Notwithstanding the foregoing, the aggregate number of days
during Grace Periods in any twelve-month period shall not exceed 75 days.
Immediately after the end of any suspension period under this Section 6(e), the
Company shall take all necessary actions (including filing any required
supplemental prospectus) to restore the effectiveness of the applicable
Registration Statement and the ability of the Investors to publicly resell their
Registrable Securities pursuant to such effective Registration Statement.
            (f) The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the 1933 Act of any of its equity securities other than a registration
statement on Form S-8.
     6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
            (a) Not less than three Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), furnish to the Investors and Lead Investor
Counsel copies of all such documents proposed to be filed, which documents
(other than those incorporated or deemed to be incorporated by reference) will
be subject to the review of such Investors and Lead Investor Counsel. The
Company shall reflect in each such document when so filed with the SEC such
comments as the Investors and Lead Investor Counsel may reasonably and promptly
propose.
            (b) (i) Subject to Section 6.1(e), prepare and file with the SEC
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep the Registration Statement

- 25 -



--------------------------------------------------------------------------------



 



continuously effective, as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the 1933 Act all
of the Registrable Securities; (ii) cause the related Prospectus to be amended
or supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Lead Investor Counsel true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement; and
(iv) comply in all material respects with the provisions of the 1933 Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the applicable period in accordance
with the intended methods of disposition by the Investors thereof set forth in
the Registration Statement as so amended or in such Prospectus as so
supplemented.
            (c) Notify the Lead Investor Counsel as promptly as reasonably
possible, and (if requested by Lead Investor Counsel) confirm such notice in
writing no later than two Trading Days thereafter, of any of the following
events: (i) the SEC notifies the Company whether there will be a “review” of any
Registration Statement; (ii) the SEC comments in writing on any Registration
Statement (in which case the Company shall deliver to Lead Investor Counsel a
copy of such comments and of all written responses thereto); (iii) any
Registration Statement or any post-effective amendment is declared effective;
(iv) the SEC or any other Federal or state governmental authority requests any
amendment or supplement to any Registration Statement or Prospectus or requests
additional information related thereto; (v) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Registration Statement become ineligible for inclusion therein or any statement
made in any Registration Statement or Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
            (d) Use its reasonable best efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
            (e) If requested by an Investor, provide such Investor and Lead
Investor Counsel, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto, including financial
statements and schedules, and all exhibits to the extent requested by such
Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the SEC.

- 26 -



--------------------------------------------------------------------------------



 



            (f) Promptly deliver to each Investor and Lead Investor Counsel,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Investors in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto to the extent permitted
by federal and state securities laws and regulations.
            (g) (i) In the time and manner required by each Trading Market,
prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as possible thereafter; (iii) provide to Lead
Investor Counsel evidence of such listing; and (iv) except as a result of the
Excluded Events, during the Effectiveness Period, maintain the listing of such
Registrable Securities on each such Trading Market or another Eligible Market.
            (h) Prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Investors and Lead Investor Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Investor requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective for so long as required, but not to exceed the duration of
the Effectiveness Period, and to do any and all other acts or things reasonably
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be obligated to file any general consent to service
of process or to qualify as a foreign corporation or as a dealer in securities
in any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject.
            (i) Cooperate with the Investors to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by this Agreement and under
law, of all restrictive legends, and to enable such Registrable Securities to be
in such denominations and registered in such names as any such Investors may
reasonably request.
            (j) Upon the occurrence of any event described in
Section 6.2(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

- 27 -



--------------------------------------------------------------------------------



 



            (k) Cooperate with any reasonable due diligence investigation
undertaken by the Investors in connection with the sale of Registrable
Securities, including, without limitation, by making available documents and
information; provided that the Company will not deliver or make available to any
Investor material, nonpublic information unless such Investor specifically
requests in advance to receive material, nonpublic information in writing and
executes a non-disclosure agreement in reasonably standard form.
            (l) Comply with all rules and regulations of the SEC applicable to
the registration of the Securities.
     6.3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
     6.4 Indemnification.
            (a) Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Investor, the officers, directors, partners, members, agents and employees
of each of them, each Person who controls any such Investor (within the meaning
of Section 15 of the 1933 Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(iii) any cause of action, suit or claim brought or made against such
Indemnified Party (as defined in Section 6.4(c) below) by a third party
(including for these purposes a derivative action brought on behalf of the
Company), arising out of or resulting from (x) execution, delivery, performance
or enforcement of the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby, (y) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Securities, or (z) the status of Indemnified Party as holder
of the Securities or (iv) any untrue or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus or any form of
Company prospectus or in any amendment or supplement thereto or in any Company
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that
(A) such

- 28 -



--------------------------------------------------------------------------------



 



untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Investor furnished in writing to
the Company by such Investor for use therein, or to the extent that such
information relates to such Investor or such Investor’s proposed method of
distribution of Registrable Securities, or (B) in the case of an occurrence of
an event of the type specified in Section 6.2(c)(v)-(vii), the use by such
Investor of an outdated or defective Prospectus after the Company has notified
such Investor in writing that the Prospectus is outdated or defective and prior
to the receipt by such Investor of the Advice contemplated in Section 6.5. The
Company shall notify the Investors promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
            (b) Indemnification by Investors. Each Investor shall, severally and
not jointly and notwithstanding any termination of this Agreement, indemnify and
hold harmless the Company, its directors, officers, agents, and employees, each
Person who controls the Company (within the meaning of Section 15 of the 1933
Act and Section 20 of the Exchange Act), and the directors, officers, partners,
members, agents, and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all Losses, as
incurred, arising out of any untrue statement of a material fact contained in
the Registration Statement, any Prospectus, or any form of Company prospectus,
or in any amendment or supplement thereto, or in any Company preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading to the
extent, but only to the extent, that (A) such untrue statements, or omissions
are based upon information furnished in writing to the Company by such Investor
expressly for use therein, or to the extent that such information relates to
such Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereof or (B) in the case of an
occurrence of an event of the type specified in Section 6.2(c)(v)-(vii), the use
by such Investor of an outdated or defective Prospectus after the Company has
notified such Investor in writing that the Prospectus is outdated or defective
and prior to the receipt by such Investor of the Advice contemplated in
Section 6.5. In no event shall the liability of any selling Investor hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation. Such Investor shall notify the Company promptly of
the institution, threat, or assertion of any Proceeding of which such Investor
is aware in connection with the transactions contemplated by this Agreement.
            (c) Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not

- 29 -



--------------------------------------------------------------------------------



 



subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.
            An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding, be liable for the
fees and expenses of more than one separate firm of attorneys at any time for
all Indemnified Parties, which firm shall be appointed by a majority of the
Indemnified Parties; provided, however, that in the case a single firm of
attorneys would be inappropriate due to actual or potential differing interests
or conflicts between such Indemnified Parties and any other party represented by
such counsel in such Proceeding or otherwise, then the Indemnifying Party shall
be liable for the fees and expenses of one additional firm of attorneys with
respect to such Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
            All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within thirty
Trading Days of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).
            (d) Contribution. If a claim for indemnification under
Section 6.4(a) or (b) is unavailable to an Indemnified Party (by reason of
public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
the Indemnified Party in connection with the actions, statements or omissions
that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in

- 30 -



--------------------------------------------------------------------------------



 



question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission of a material fact, has been taken or made by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 6.4(c), any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
            The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.
            The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6.5 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Investor further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Sections
6.2(c)(v), (vi) or (vii), such Investor will discontinue disposition of such
Registrable Securities under the Registration Statement until such Investor’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 6.2(j), or until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus may be
resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
     6.6 No Piggyback on Registrations. Neither the Company nor any of its
security holders (other than the Investors in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof and
prior to the end of the Effectiveness Period enter into any agreement providing
any such right to any of its security holders.
     6.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an

- 31 -



--------------------------------------------------------------------------------



 



offering for its own account or the account of others under the 1933 Act of any
of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the 1933 Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with stock option or
other employee benefit plans, then the Company shall send to each Investor
written notice of such determination and if, within ten days after receipt of
such notice, any such Investor shall so request in writing, the Company shall
include in such registration statement all or any part of such Registrable
Securities such Investor requests to be registered.
ARTICLE VII
MISCELLANEOUS
     7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     7.2 Fees and Expenses. At the Closing, the Company shall pay to the Lead
Investor an aggregate of $35,000 for the Lead Investor Counsel legal fees and
expenses incurred in connection with its due diligence and the preparation and
negotiation of the Transaction Documents. In lieu of the foregoing payment, the
Lead Investor may retain such amount at the Closing or require the Company to
pay such amount directly to Lead Investor Counsel. Except as expressly set forth
in the Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the sale and issuance of their applicable Securities.
     7.3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company and the
Investors will execute and deliver to the other such further documents as may be
reasonably requested in order to give practical effect to the intention of the
parties under the Transaction Documents.
     7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The

- 32 -



--------------------------------------------------------------------------------



 



addresses and facsimile numbers for such notices and communications are those
set forth on the signature pages hereof, or such other address or facsimile
number as may be designated in writing hereafter, in the same manner, by any
such Person.
     Copies of any notices or other communications or deliveries to the
Investors shall be sent (for informational purposes only) to:

              Schulte Roth & Zabel LLP     919 Third Avenue     New York, New
York 10022
 
  Telephone:   (212) 756-2000
 
  Facsimile:   (212) 593-5955
 
  Attention:   Eleazer N. Klein, Esq.

     Copies of any notices or other communications or deliveries to the Company
shall be sent to:

              Greenberg Traurig     2375 East Camelback Rd., Ste 700    
Phoenix, AZ 85016
 
  Telephone:   (602) 445-8302
 
  Facsimile:   (602) 445-8100
 
  Attention:   Robert S. Kant, Esq.

     7.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates.
     7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     7.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.” Notwithstanding anything to the contrary herein,
Securities may be assigned to any

- 33 -



--------------------------------------------------------------------------------



 



Person in connection with a bona fide margin account or other loan or financing
arrangement secured by such Securities.
     7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and may enforce the provisions of such Section
directly against the parties with obligations thereunder.
     7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
THE COMPANY AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY
OR ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN
EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS HEREBY WAIVE ALL
RIGHTS TO A TRIAL BY JURY.
     7.10 Survival. Subject to applicable statute of limitations, the
representations and warranties, agreements and covenants contained herein shall
survive the Closing.
     7.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

- 34 -



--------------------------------------------------------------------------------



 



     7.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to such Seller, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
     7.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
     7.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations under the Transaction Documents and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for temporary restraining order) the defense that a remedy at
law would be adequate.
     7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     7.17 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of,

- 35 -



--------------------------------------------------------------------------------



 



Common Stock), combination or other similar recapitalization or event occurring
after the date hereof, each reference in any Transaction Document to a number of
shares or a price per share shall be amended to appropriately account for such
event.
     7.18 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Investor or by any agent or employee of any other
Investor, and no Investor or any of its agents or employees shall have any
liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder. Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose.
[SIGNATURE PAGES FOLLOW]

- 36 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                      SMITH & WESSON HOLDING CORPORATION
 
           
 
      By:     /s/ John A. Kelly
 
                    Name: John A. Kelly         Title:   CFO
 
                    Address for Notice:
 
                    Facsimile No.: (413) 739-8528         Telephone No.:
(413) 747-3305         Attn: John A. Kelly
 
                With a copy to:   Greenberg Traurig, LLP     Facsimile:  
(602) 445-8100     Telephone:   (602) 445-8302     Attn:   Robert S. Kant, Esq.

- 37 -



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

              Name of Investor:
 
              Amatis Limited, By Amaranth Advisors     L.L.C., its Trading
Advisor
 
       
 
  By:   /s/ Karl J. Wachter
 
       
 
      Name: Karl J. Wachter
 
      Title:   Authorized Signatory

         
 
  Address:    
 
       
 
             
 
             

         
 
  Telephone No.:    
 
       
 
       
 
  Facsimile No.:    
 
       
 
            Number of Shares: 400,000
 
            Number of Warrants: 80,000
 
            Aggregate Purchase Price: $1,744,000.00

          Agreed to and accepted this 7th day of September, 2005
 
        SMITH & WESSON HOLDING CORPORATION
 
       
By:
   /s/ John A. Kelly    
 
 
 
Name: John A. Kelly    
 
  Title:   CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        DBZ Acquisition Partners II, LLC
 
     
 
By:   /s/ Perry Gross
 
     
 
    Name: Perry Gross
 
    Title: Authorized Signatory

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 270,000
 
        Number of Warrants: 54,000
 
        Aggregate Purchase Price: $1,177,200.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        Smithfield Fiduciary LLC
 
     
 
By:   /s/ Adam J. Chill
 
     
 
    Name: Adam J. Chill
 
    Title: Authorized Signatory

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 2,300,000
 
        Number of Warrants: 460,000
 
        Aggregate Purchase Price: $10,028,000.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        Iroquois Master Fund Ltd.
 
     
 
By:   /s/ Joshua Silverman
 
     
 
    Name: Joshua Silverman
 
    Title: Authorized Signatory

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 210,000
 
        Number of Warrants: 42,000
 
        Aggregate Purchase Price: $915,600.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        Omicron Master Trust
 
     
 
By:   /s/ Bruce Bernstein
 
     
 
    Name: Bruce Bernstein
 
    Title: Managing Partner

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 270,000
 
        Number of Warrants: 54,000
 
        Aggregate Purchase Price: $1,177,200.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

              Name of Investor:
 
            Cranshire Capital, L.P.
 
            By:   /s/ Mitchell P. Kopin        
 
    Name:   Mitchell P. Kopin
 
    Title:   President — Downsview Capital
 
        The General Partner

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 100,000
 
        Number of Warrants: 20,000
 
        Aggregate Purchase Price: $436,000.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        Kings Road Investments LTD.
 
     
 
By:   /s/ Brandon L. Jones
 
     
 
    Name: Brandon L. Jones
 
    Title: Co-head, Private Investments

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 1,250,000
 
        Number of Warrants: 250,000
 
        Aggregate Purchase Price: $5,450,000.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
        Portside Growth and Opportunity Fund
 
     
 
By:   /s/ Jeffrey Smith
 
     
 
    Name: Jeffrey Smith
 
    Title: Authorized Signatory

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 700,000
 
        Number of Warrants: 140,000
 
        Aggregate Purchase Price: $3,052,000.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of September 7, 2005 (the “Purchase
Agreement”) by and among Smith & Wesson Holding Corporation and the Investors
(as defined therein), as to the number of shares of Common Stock and Warrants
set forth below, and authorizes this signature page to be attached to the
Purchase Agreement or counterparts thereof.

          Name of Investor:
 
          Capital Ventures International   by Heights Capital Management, Inc.,
its   authorized signatory

       
 
By:   /s/ Martin Kobinger
 
     
 
    Name: Martin Kobinger
 
    Title: Investment Manager

       
 
Address:    
 
     
 
         
 
         

       
 
Telephone No.:    
 
     
 
Facsimile No.:    
 
     
 
        Number of Shares: 500,000
 
        Number of Warrants: 100,000
 
        Aggregate Purchase Price: $2,180,000.00

          Agreed to and accepted this     7th day of September, 2005    
 
        SMITH & WESSON HOLDING     CORPORATION    
 
       
By:
  /s/ John A. Kelly    
 
       
 
  Name: John A. Kelly    
 
  Title: CFO    

 



--------------------------------------------------------------------------------



 



Exhibits:

     
A
  Schedule of Investors
B
  Instruction Sheet for Investors
C
  Opinion of Company Corporate Counsel
D
  Plan of Distribution
E
  Transfer Agent Instructions
F
  Form of Warrant
G
  Form of Lock-Up Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
SCHEDULE OF INVESTORS

                              (2)     (3)             Number of     Number of  
  (4)   (1)   Common     Warrant     Aggregate   Investor   Shares     Shares  
  Purchase Price  
Smithfield Fiduciary LLC
    2,300,000       460,000     $ 10,028,000.00  
c/o Highbridge Capital Management, LLC
9 West 57th Street — 27th Floor
New York, NY 10019
                       
 
                       
Kings Road Investments, Ltd.
    1,250,000       250,000     $ 5,450,000.00  
598 Madison Avenue — 14th Floor
New York, NY 10022
                       
 
                       
Portside Growth and Opportunity Fund
    700,000       140,000     $ 3,052,000.00  
c/o Ramius Capital Group, LLC
666 Third Avenue — 26th Floor
New York, NY 10017
                       
 
                       
Capital Ventures International
    500,000       100,000     $ 2,180,000.00  
c/o Heights Capital Management, Inc.
101 California Street — Suite 3250
San Francisco, CA 94111
                       
 
                       
Amatis Limited
    400,000       80,000     $ 1,744,000.00  
c/o Dundee Leeds Management Services (Cayman Ltd.)
Water Front Centre — 2nd Floor
28 North Church Street
Georgetown
Grand Cayman, Cayman Islands B.W.I.
                       
 
                       
DBZ Acquisition Partners II, LLC
    270,000       54,000     $ 1,177,200.00  
745 Fifth Avenue — 18th Floor
New York, NY 10151
                       
 
                       
Omicron Master Trust
    270,000       54,000     $ 1,177,200.00  
650 Fifth Avenue — 24th Floor
New York, NY 10019
                       
 
                       
Iroquois Master Fund Ltd.
    210,000       42,000     $ 915,600.00  
641 Lexington Ave. — 26th Floor
New York, NY 10022
                       
 
                       
Cranshire Capital, LP
    100,000       20,000     $ 436,000.00  
666 Dundee Road — Suite 1901
Northbrook, IL 60062
                       
 
                       
TOTAL
    6,000,000       1,200,000     $ 26,160,000.00  

A-1

 



--------------------------------------------------------------------------------



 



Exhibit B
INSTRUCTION SHEET FOR INVESTORS
(to be read in conjunction with the entire Securities Purchase Agreement)

A.   Complete the following items in the Securities Purchase Agreement:

  1.   Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.     2.   Exhibit B-1
— Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire.

  3.   Exhibit B-2 — Registration Statement Questionnaire:

Provide the information requested by the Registration Statement Questionnaire.

  4.   Exhibit B-3 /B-4 — Investor Certificate:

Provide the information requested by the Certificate for Individual Investors
(B-3) or the Certificate for Corporate, Partnership, Trust, Foundation and Joint
Investors (B-4), as applicable.

  5.   Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits B-1 through B-4 to:

                      Facsimile:        
 
                    Telephone:        
 
               
 
  Attn:                          

  6.   After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-4 to:

                      Facsimile:        
 
                    Telephone:        
 
               
 
  Attn:                          

B.   Instructions regarding the transfer of funds for the purchase of Shares
will be telecopied to the Investor by the Company at a later date.   C.   Upon
the resale of any Shares by the Investor after the Registration Statement
covering any Shares is effective, as described in the Purchase Agreement, the
Investor must deliver a current prospectus to the buyer (prospectuses may be
obtained from the Company at the Investor’s request).

B-1



--------------------------------------------------------------------------------



 



Exhibit B-1
SMITH & WESSON HOLDING CORPORATION
STOCK CERTIFICATE QUESTIONNAIRE
Please provide us with the following information:

         
1.
  The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:    
 
       
 
       
2.
  The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:    
 
       
 
       
3.
  The mailing address, telephone and telecopy number of the Registered Holder
listed in response to item 1 above:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
4.
  The Tax Identification Number of the Registered Holder listed in response to
item 1 above:    
 
       

B-1-1



--------------------------------------------------------------------------------



 



Exhibit B-2
SMITH & WESSON HOLDING CORPORATION
REGISTRATION STATEMENT QUESTIONNAIRE
     In connection with the Registration Statement, please provide us with the
following information regarding the Investor.
     1. Please state your organization’s name exactly as it should appear in the
Registration Statement:
 
     2. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
          ___  Yes           ___  No
     If yes, please indicate the nature of any such relationship below:
 
 
 
 
     3. Are you the beneficial owner of any other securities of the Company?
          ___  Yes           ___  No
     If yes, please describe the nature and amount of such ownership.
 
 
 
 

B-2-1



--------------------------------------------------------------------------------



 



     4. Have you made or are you aware of any arrangements relating to the
distribution of the shares of the Company pursuant to the Registration
Statement?
          ___  Yes           ___  No
     If yes, please describe the nature and amount of such arrangements.
 
 
 
 
     5. Are you a registered broker-dealer?
          ___  Yes           ___  No
     6. Are you an affiliate of a registered broker-dealer?
          ___  Yes           ___  No
     7. Full legal name of natural person(s) that have sole or shared voting or
dispositive power over the shares:
 

B-2-2



--------------------------------------------------------------------------------



 



Exhibit B-4
SMITH & WESSON HOLDING CORPORATION
CERTIFICATE FOR CORPORATE, PARTNERSHIP,
TRUST, FOUNDATION AND JOINT INVESTORS
     If the investor is a corporation, partnership, trust, pension plan,
foundation, joint Investor (other than a married couple) or other entity, an
authorized officer, partner, or trustee must complete, date and sign this
Certificate.
CERTIFICATE
     The undersigned certifies that the representations and responses below are
true and accurate:
     (a) The investor has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
     (b) Indicate the form of entity of the undersigned:
          ___   Limited Partnership
          ___   General Partnership
          ___   Corporation
          ___   Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
 
 
 
 
(Continue on a separate piece of paper, if necessary.)
          ___   Other type of Trust (indicate type of trust and, for trusts
other than pension trusts, name the grantors and beneficiaries):
 
 
 
 
(Continue on a separate piece of paper, if necessary.)
          ___   Other form of organization (indicate form of organization (
 
).
 
     (c) Indicate the approximate date the undersigned entity was formed:
 
.

B -4-1



--------------------------------------------------------------------------------



 



     (d) In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.

         
 
  ___   1. A bank as defined in Section 3(a)(2) of the 1933 Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the 1933 Act whether acting in its individual or fiduciary capacity;
 
       
 
  ___   2. A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;
 
       
 
  ___   3. An insurance company as defined in Section 2(13) of the 1933 Act;
 
       
 
  ___   4. An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;
 
       
 
  ___   5. A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;
 
       
 
  ___   6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;
 
       
 
  ___   7. An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;
 
       
 
  ___   8. A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;
 
       
 
  ___   9. An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of $5,000,000;
 
       
 
  ___   10. A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Exchange Act;
 
       
 
  ___   11. An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the

B-4-2



--------------------------------------------------------------------------------



 



         
 
      equity owners of the undersigned, and the investor category which each
such equity owner satisfies:
 
       
 
       
 
       
 
       
 
       
 
       
 
      (Continue on a separate piece of paper, if necessary.)

     Please set forth in the space provided below the (i) state(s), if any, in
the U.S. in which you maintained your principal office during the past two years
and the dates during which you maintained your office in each state,
(ii) state(s), if any, in which you are incorporated or otherwise organized and
(iii) state(s), if any, in which you pay income taxes.

         
 
       
 
       
 
       
 
       
 
       

Dated:                                        , 2005
 
Name of investor
 
Signature and title of authorized officer, partner or trustee

B-4-3



--------------------------------------------------------------------------------



 



Exhibit C
OPINION OF COMPANY CORPORATE COUNSEL
          1. Each of the Company and Smith & Wesson Corp. is a corporation duly
incorporated and validly existing under the laws of the state of its
incorporation and is in good standing under such laws. The Company has the
corporate power to own, lease, and operate its properties and to conduct its
business as presently conducted. The Company is duly qualified to do business
and is in good standing in each jurisdiction in which the Company conducts
business in each jurisdiction in which the failure to qualify could have a
Material Adverse Effect on the Company.
          2. The Company has the corporate power and authority to execute,
deliver, and perform its obligations under the Agreement, the Warrants, and the
Transfer Agent Instructions (the “Transaction Documents”), including, without
limitation, the issuance of the Common Shares, the Warrants, and the Warrant
Shares, in accordance with the terms thereof. The execution and delivery of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated therein (including, without limitation, the issuance
and sale of the Common Shares and the Warrants) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board of Directors, or its stockholders is required therefor. The
Transaction Documents have been duly executed and delivered by the Company. The
Transaction Documents constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
as may be limited by (a) applicable bankruptcy, insolvency, reorganization, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally or (b) the effect of rules governing the
availability of specific performance or other equitable remedies.
          3. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby, including, without limitation, the issuance of the Common
Shares, the Warrants, and the Warrant Shares, (a) do not and will not result in
a violation of, or constitute a default under (i) the Company’s Articles of
Incorporation or Bylaws, (ii) any other agreement, note, lease, mortgage, deed,
or other instrument to which the Company is a party or by which the Company is
bound that has been publicly filed (the “Publicly Filed Documents”) or (iii) any
applicable law, rule, or regulation of the United States, the Trading Market, or
the state of Nevada, and (b) do not and will not result in or require the
creation of any lien, security interest, or other charge or encumbrance (other
than pursuant to the Transactions Documents) upon or with respect to any of its
properties.
          4. When so issued, the Common Shares, the Warrants, and the Warrant
Shares will be duly authorized and validly issued, fully paid and nonassessable,
and free of any all liens and charges and preemptive or similar rights contained
in the Company’s Articles of Incorporation or Bylaws or any agreement, note,
lease, publicly filed mortgage deed, or other instrument to which the Company is
a party or by which the Company is bound that are Publicly Filed Documents. The
Warrant Shares have been duly and validly authorized and reserved for issuance
by all proper corporate action.

C-1



--------------------------------------------------------------------------------



 



          5. As of the date hereof, the authorized capital stock of the Company
is as is set forth in the Company’s Annual Report on Form 10-K for the year
ended April 30, 2005. None of the Common Stock is subject to preemptive rights
or other rights of the stockholders of the Company pursuant to the Articles of
Incorporation or the Bylaws or under the Nevada Business Corporation Act or any
Publicly Filed Documents. There are no securities or instruments of the Company
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Common Shares, the Warrants, or the Warrant Shares.
          6. Assuming the correctness of the representations and warranties of
the Purchasers in the Transaction Documents, the issuance and sale of the Common
Shares, the Warrants, and the Warrant Shares in accordance with the Transaction
Documents constitute transactions exempt from the registration requirements of
the Securities Act of 1933, as amended.
          7. No authorization, approval, consent, filing, or other order of any
federal or state governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market, court or, to our knowledge, any third
party, is required to be obtained by the Company to enter into and perform its
obligations under the Transaction Documents, or for the issuance and sale of the
Common Shares, the Warrants, or the Warrant Shares as contemplated by the
Transaction Documents or for the exercise of any rights and remedies under any
Transaction Documents, except (i) the filing of a Form D under Regulation D of
the Securities Act of 1933, as amended, (ii) the filing of a Form 8-K pursuant
to the Securities Exchange Act of 1934, as amended and (iii) the filing of a
notification form with the Trading Market.
          8. To our knowledge, no action, suit, proceeding, inquiry, or
investigation before or by any court, public board, or body or any governmental
agency or self-regulatory organization is pending or threatened against the
Company or any of its subsidiaries or any of the properties or assets of the
Company or any of its subsidiaries other than as described in the Company’s Form
10-K Report for the year ended April 30, 2005.
          9. The Company is not an “investment company” or any entity controlled
by an “investment company,” as such term is defined in the Investment Company
Act of 1940, as amended.

C-2



--------------------------------------------------------------------------------



 



Exhibit D
PLAN OF DISTRIBUTION
     The selling stockholders may, from time to time, sell any or all of their
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

•   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

•   an exchange distribution in accordance with the rules of the applicable
exchange;

•   privately negotiated transactions;

•   short sales;

•   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•   a combination of any such methods of sale; and

•   any other method permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the 1933
Act, if available, rather than under this prospectus.
     The selling stockholders may also engage in short sales against the box,
puts and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
1933 Act. Discounts, concessions, commissions and similar selling expenses, if
any, attributable to the sale of shares will be borne by a selling stockholder.
The selling stockholders may agree to indemnify any agent, dealer or
broker-dealer that participates in transactions involving sales of the shares if

D-1



--------------------------------------------------------------------------------



 



liabilities are imposed on that person under the 1933 Act. In connection with
sales of the shares of Common Stock or otherwise, the selling stockholders may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the shares of Common Stock in the course of hedging in positions
they assume. The selling stockholders may also sell shares of Common Stock short
and deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.
     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under
Rule 424(b)(3) or otherwise comply with the Securities Act of 1933 to amend the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or otherwise comply with the Securities Act of 1933 to amend the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the 1933 Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the 1933 Act.
     We are required to pay all fees and expenses incident to the registration
of the shares of common stock, including $5,000 of fees and disbursements of
counsel to the selling stockholders. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the 1933 Act.
     The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the 1933 Act.
     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
stockholders.

D-2



--------------------------------------------------------------------------------



 



Exhibit E
TRANSFER AGENT INSTRUCTIONS
Interwest Transfer Company, Inc.
1981 East Murray Holladay Road
Suite 100
P.O. Box 17136
Salt Lake City, UT 84117
Attention:
Ladies and Gentlemen:
     Reference is made to that certain Securities Purchase Agreement, dated as
of September 7, 2005 (the “Agreement”), by and among Smith & Wesson Holding
Corporation, a Nevada corporation (the “Company”), and the investors named on
the Schedule of Investors attached thereto (collectively, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Common
Shares”) of Common Stock of the Company, par value $.001 per share (the “Common
Stock”), and warrants (the “Warrants”), which are exercisable into shares of
Common Stock.
     This letter shall serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time):
     (i) to issue shares of Common Stock upon transfer or resale of the Common
Shares; and
     (ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.
     You acknowledge and agree that so long as you have previously received
(a) written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Common Shares and the Warrant
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), or
(ii) sales of the Common Shares and the Warrant Shares may be made in conformity
with Rule 144 under the 1933 Act (“Rule 144”) and (b) if applicable, a copy of
such registration statement, then, unless otherwise required by law, within
three (3) business days of your receipt of the notice referred to in (c), you
shall issue the certificates representing the Common Shares and the Warrant
Shares so sold to the transferees registered in the names of such transferees,
and such certificates shall not bear any legend restricting transfer of the
Common Shares and the Warrant Shares thereby and should not be subject to any
stop-transfer restriction.

E-1



--------------------------------------------------------------------------------



 



     A form of written confirmation (to be used in connection with any sale)
from the Company’s outside legal counsel that a registration statement covering
resales of the Common Shares and the Warrant Shares has been declared effective
by the SEC under the 1933 Act is attached hereto as Exhibit II.
     Please be advised that the Holders are relying upon this letter as an
inducement to enter into the Agreement and, accordingly, each Holder is a third
party beneficiary to these instructions.
     Please execute this letter in the space indicated to acknowledge your
agreement to act in accordance with these instructions.

                                  Very truly yours,
 
                                SMITH & WESSON HOLDING CORPORATION
 
                   
 
          By:                          
 
              Name:    
 
                   
 
              Title:    
 
                   
 
                    THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO
this ___ day of September, 2005            
 
                    INTERWEST TRANSFER COMPANY, INC.            
 
                   
By:
                                     
 
  Name:                
 
                   
 
  Title:                
 
                   

Enclosures

     
cc:
  Smithfield Fiduciary LLC
 
  Kings Road Investments Ltd.
 
  Portside Growth and Opportunity Fund
 
  Capital Ventures International
 
  Amatis Limited
 
  DBZ Acquisition Partners II, LLC
 
  Omnicron Master Trust
 
  Iroquois Master Fund Ltd.
 
  Cranshire Capital, L.P.
 
  Eleazer N. Klein, Esq.

E-2



--------------------------------------------------------------------------------



 



Exhibit I
FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under
the foregoing Warrants)
To: Smith & Wesson Holding Corporation
     The undersigned is the Holder of Warrant No.                      (the
“Warrants”) issued by Smith & Wesson Holding Corporation, a Nevada corporation
(the “Company”). Capitalized terms used herein and not otherwise defined have
the respective meanings set forth in the Warrants.
     1. The Warrants are currently exercisable to purchase a total of
                     Warrant Shares.
     2. The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrants.
     3. The holder shall pay the sum of $                     to the Company in
accordance with the terms of the Warrants.
     4. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the
Warrants.
     5. Following this exercise, the Warrants shall be exercisable to purchase a
total of                      additional Warrant Shares.
Dated:_______________, _____
Name of Holder:

             
(Print)
           
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

E-3



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
     The Company hereby acknowledges this Exercise Notice and hereby directs
Interwest Transfer Company, Inc. to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated
September                     , 2005 from the Company and acknowledged and
agreed to by Interwest Transfer Company, Inc.

              SMITH & WESSON HOLDING CORPORATION
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

E-4



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

      Interwest Transfer Company, Inc.
Attn:
  [                         ]
 
   
 
  Re: Smith & Wesson Holding Corporation

Ladies and Gentlemen:
               I am counsel to Smith & Wesson Holding Corporation, a Nevada
corporation (the “Company”), and have represented the Company in connection with
that certain Securities Purchase Agreement, dated as of September 7, 2003 (the
“Securities Purchase Agreement”), entered into by and among the Company and the
buyers named therein (collectively, the “Holders”) pursuant to which the Company
issued to the Holders its shares of the Company’s Common Stock, par value $.001
per share (the “Common Stock”) and warrants exercisable for shares of Common
Stock (the “Warrants”). Pursuant to the Securities Purchase Agreement, the
Company has agreed, among other things, to register the resale of the
Securities, including the shares of Common Stock issuable upon exercise of the
Warrants under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on                     , 2005, the Company filed a Registration
Statement on Form S-3 (File No. 333-                    ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names each of the Holders as a selling
stockholder thereunder.
               In connection with the foregoing, I advise you that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and I have no knowledge,
after telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

E-5



--------------------------------------------------------------------------------



 



     This letter shall serve as my standing notice to you that the Common Stock
may be freely transferred by the Holders pursuant to the Registration Statement
so long as the Holders certify they have caused a prospectus to be delivered to
the transferee. You need not require further letters from me to effect any
future legend-free issuance or reissuance of shares of Common Stock to the
transferees of the Holders as contemplated by the Company’s Irrevocable Transfer
Agent Instructions dated September ___, 2005. This letter shall serve as my
standing instructions with regard to this matter.

              Very truly yours,
 
            [COUNSEL]
 
       
 
  By:    
 
       

CC: [LIST NAMES OF HOLDERS]

E-6



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF WARRANT
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND
APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. NOTWITHSTANDING THE FOREGOING, THIS SECURITY AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
SMITH & WESSON HOLDING CORPORATION
WARRANT

Warrant No. [#]   Dated: September ___, 2005

     Smith & Wesson Holding Corporation, a Nevada corporation (the “Company”),
hereby certifies that, for value received, [HOLDER NAME] or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of [                    ] shares of common stock, $0.001 par value per share
(the “Common Stock”), of the Company (each such share, an “Warrant Share” and
all such shares, the “Warrant Shares”) at an exercise price equal to $5.33 per
share (as adjusted from time to time as provided in Section 9, the “Exercise
Price”), at any time and from time to time from and after six months after the
Closing Date (the “Trigger Date”), and through and including the later of
(i) the 180th Trading Day following the Effective Date and (ii) 210 days after
the Trigger Date (the “Expiration Date”), subject to the following terms and
conditions. This Warrant (this “Warrant”) is one of a series of similar warrants
issued pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof, by and among the Company and the Investors identified therein (the
“Purchase Agreement”). All such warrants are referred to herein, collectively,
as the “Warrants.”
     1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.
     2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the Holder (which shall include the initial Holder
or, as the case may be, any registered assignee to which this Warrant is
permissibly assigned hereunder from time to time). The Company may deem and
treat the registered Holder as the absolute owner of this Warrant for the

F-1



--------------------------------------------------------------------------------



 



purpose of any exercise hereof, any distribution in respect hereof and for all
other purposes, absent actual notice to the contrary.
     3. Transfers. The Holder acknowledges and agrees that this Warrant may not
be assigned or transferred in whole or in part except (i) to an Affiliate of the
Holder or (ii) to any other Investor or its Affiliates. The Company shall
register any such assignment or transfer of all or any portion of this Warrant
in the Warrant Register, upon (i) surrender of this Warrant, with the Form of
Assignment attached hereto duly completed and signed and (ii) if the
registration statement is not effective, (x) if the assignment or transfer is to
another Investor or an Affiliate of another Investor, delivery of an opinion of
counsel reasonably satisfactory to the Company, to the effect that the transfer
of such portion of this Warrant may be made pursuant to an available exemption
from the registration requirements of the Securities Act and all applicable
state securities or blue sky laws and (y) if the assignment or transfer is to an
Affiliate of such Holder, delivery by the transferee of a written statement to
the Company certifying that the transferee is an Affiliate of the Holder and an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
making the representations and certifications as set forth in Sections 3.2(b),
(c) and (d) of the Purchase Agreement, in each case, to the Company at its
address specified in the Purchase Agreement. Upon any such registration or
transfer, a new warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee shall be deemed the acceptance by such transferee of all of the
rights and obligations in respect of the New Warrant that the Holder has in
respect of this Warrant.
     4. Exercise and Duration of Warrant.
          (a) This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Trigger Date and through and
including the Expiration Date. At 6:30 P.M., New York City time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value and this Warrant shall be terminated and no
longer outstanding; provided, however, that the Expiration Date shall be
extended for each day following the Effective Date that (i) the Registration
Statement is not effective or (ii) that the Company has suspended sales under
the Registration Statement pursuant to Section 6.1(e) of the Purchase Agreement.
          (b) The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares as to which this Warrant is being exercised, and the date such
items are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The delivery by (or on behalf of) the
Holder of the Exercise Notice and the applicable Exercise Price as provided
above shall constitute the Holder’s certification to the Company that its
representations contained in Section 3.2(b), (c) and (d) of the Purchase
Agreement are true and correct as of the Exercise Date as if remade in their
entirety (or, in the case of any assignee Holder that is not a party to the
Purchase Agreement, such assignee Holder’s certification to the Company that
such representations are true and correct as to such assignee Holder as of the
Exercise Date). The

F-2



--------------------------------------------------------------------------------



 



Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder. Execution and delivery of the Exercise Notice shall have
the same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
     5. Delivery of Warrant Shares.
          (a) Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate (provided that, if
the Registration Statement is not effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws or, if
the transferee is an Affiliate of the Holder, the statement set forth in
Section 3(ii)(y) in lieu of such opinion), a certificate for the Warrant Shares
issuable upon such exercise, free of restrictive legends unless a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144(k)
under the Securities Act. The Holder, or any Person so designated by the Holder
to receive Warrant Shares, shall be deemed to have become the holder of record
of such Warrant Shares as of the Exercise Date. If the Warrant Shares can be
issued without restrictive legends, the Company shall, upon the written request
of the Holder, use its best efforts to deliver, or shall cause to be delivered,
Warrant Shares hereunder electronically through the Depository Trust & Clearing
Corporation or another established clearing corporation performing similar
functions.
          (b) This Warrant is exercisable either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares, if requested in writing by the
Holder.
          (c) In addition to any other rights available to a Holder, if the
Company fails to deliver to the Holder a certificate representing Warrant Shares
on the date on which delivery of such certificate is required by this Warrant,
such Holder may notify the Company via facsimile, mail or any other written
means of its failure to deliver the certificate (a “Delivery Failure Notice”).
If the Company fails to deliver to the Holder a certificate representing Warrant
Shares by the third Trading Day after delivery of the Delivery Failure Notice by
the Holder and if, after such third Trading Day after the delivery of the
Delivery Failure Notice the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s

F-3



--------------------------------------------------------------------------------



 



obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Warrant Shares, times (B) the Closing Price on the
date of the event giving rise to the Company’s obligation to deliver such
certificate.
          (d) The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity, including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing Warrant Shares upon exercise of the Warrant as required pursuant to
the terms hereof.
     6. Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be caused paid by the
Company; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the registration
of any certificates for Warrant Shares or Warrants in a name other than that of
the Holder or an Affiliate thereof. The Holder shall be responsible for all
other tax liability that may arise as a result of holding or transferring this
Warrant or receiving Warrant Shares upon exercise hereof.
     7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and, if
requested, customary and reasonable indemnity. If the Holder seeks a New Warrant
under such circumstances, it shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third party costs as
the Company may prescribe.
     8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise in full of this Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized and issued, fully paid and nonassessable. Each of
the Company and the Holder will take all such action as

F-4



--------------------------------------------------------------------------------



 



may be necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.
     9. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
          (a) Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clauses (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.
          (b) Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then, upon any exercise of the Warrant that occurs after the record
date fixed for determination of stockholders entitled to receive such
distribution, the Holder shall be entitled to receive, in addition to the
Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property distributed in respect of one share of Common Stock to
holders of Common Stock as of such record date times the number of Warrant
Shares for which the Holder exercises this Warrant (appropriately adjusted for
any stock splits, combination or similar event between such record date and such
exercise).
          (c) Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such

F-5



--------------------------------------------------------------------------------



 



Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (the “Alternate Consideration”).
The aggregate Exercise Price for this Warrant will not be affected by any such
Fundamental Transaction, but the Company shall apportion such aggregate Exercise
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
exercise of this Warrant following such Fundamental Transaction. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new Warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
          (d) Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
          (e) Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company; provided that such shares,
upon disposition to a third party, shall then be considered outstanding.
          (f) Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will, at the written
request of the Holder, promptly compute such adjustment in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in reasonable detail the facts upon which such adjustment is based, and
deliver a copy of each such certificate to the Holder and to the Company’s
Transfer Agent.
          (g) Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company or any Subsidiary, (ii) authorizes or approves,
enters into any agreement contemplating or solicits stockholder approval for any
Fundamental Transaction or (iii) authorizes the voluntary dissolution,
liquidation or winding up of the affairs of the Company, then the Company shall
deliver to the Holder a notice describing the material terms and conditions of
such transaction, at least 15 Trading Days prior to the

F-6



--------------------------------------------------------------------------------



 



applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction;
provided, however, that the failure to deliver such notice or any defect therein
shall not affect the validity of the corporate action required to be described
in such notice.
     10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds.
     11. Limitation on Exercise. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon any exercise of this Warrant (or otherwise in respect hereof)
shall be limited to the extent necessary to ensure that, following such exercise
(or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed [4.999%][9.99%]
(the “Maximum Percentage”) of the total number of issued and outstanding shares
of Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For such purposes, beneficial ownership shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. Each delivery of an Exercise Notice
hereunder will constitute a representation by the Holder that it has evaluated
the limitation set forth in this paragraph and determined that issuance of the
full number of Warrant Shares requested in such Exercise Notice is permitted
under this paragraph. The Company’s obligation to issue shares of Common Stock
in excess of the limitation referred to in this Section shall be suspended (and,
except as provided below, shall not terminate or expire notwithstanding any
contrary provisions hereof) until such time, if any, as such shares of Common
Stock may be issued in compliance with such limitation; provided that, if, as of
6:30 p.m., New York City time, on the Expiration Date, the Company has not
received written notice that the shares of Common Stock may be issued in
compliance with such limitation, the Company’s obligation to issue such shares
shall terminate. By written notice to the Company, the Holder may waive the
provisions of this Section or increase or decrease the Maximum Percentage to any
other percentage specified in such notice, but (i) any such waiver or increase
will not be effective until the 61st day after such notice is delivered to the
Company, and (ii) any such waiver or increase or decrease will apply only to the
Holder and not to any other holder of Warrants.
     12. Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.
     13. Notices. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (eastern standard
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (eastern

F-7



--------------------------------------------------------------------------------



 



standard time) on any Trading Day, (iii) the Trading Day following the date of
deposit with a nationally recognized overnight courier service, or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address and facsimile numbers for such notices or communications shall be as set
forth in the Purchase Agreement.
     14. Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
     15. Miscellaneous.
          (a) Subject to the restrictions on transfer set forth herein, this
Warrant may be assigned by the Holder. This Warrant may not be assigned by the
Company except to a successor in the event of a Fundamental Transaction. This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder, or their respective successors and assigns.
          (b) The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
          (c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. THE CORPORATE LAWS OF
THE STATE OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE

F-8



--------------------------------------------------------------------------------



 



CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND HOLDER HEREBY
WAIVE ALL RIGHTS TO A TRIAL BY JURY.
          (d) The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
          (e) In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor and, upon such agreement, shall incorporate such substitute
provision in this Warrant.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

F-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.

              SMITH & WESSON HOLDING CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

F-10



--------------------------------------------------------------------------------



 



FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under
the foregoing Warrant)
To: Smith & Wesson Holding Corporation
     The undersigned is the Holder of Warrant No.                      (the
“Warrant”) issued by Smith & Wesson Holding Corporation, a Nevada corporation
(the “Company”). Capitalized terms used herein and not otherwise defined have
the respective meanings set forth in the Warrant.
     1. The Warrant is currently exercisable to purchase a total of
                                         Warrant Shares.
     2. The undersigned Holder hereby exercises its right to purchase
                                         Warrant Shares pursuant to the Warrant.
     3. The holder shall pay the sum of
$                                         to the Company in accordance with the
terms of the Warrant.
     4. Pursuant to this exercise, the Company shall deliver to the holder
                                         Warrant Shares in accordance with the
terms of the Warrant.
     5. Following this exercise, the Warrant shall be exercisable to purchase a
total of                                          Warrant Shares.
Dated:_______________, _____
Name of Holder:

             
(Print)
           
 
           
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

F-11



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
[To be completed and signed only upon transfer of Warrant]
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                          the right represented by the
within Warrant to purchase                      shares of Common Stock of Smith
& Wesson Holding Corporation to which the within Warrant relates and appoints
                     as attorney to transfer said right on the books of Smith &
Wesson Holding Corporation with full power of substitution in the premises.
Dated:_______________, _____
 
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
Address of Transferee
 
 
In the presence of:
 

F-12



--------------------------------------------------------------------------------



 



Exhibit G
FORM OF LOCK-UP AGREEMENT
September __, 2005
Smith & Wesson Holding Corporation
2100 Roosevelt Avenue
Springfield, Massachusetts 01104
Each of the Buyers listed on Annex 1 hereto
     Re: Smith & Wesson Holding Corporation — Lock-Up Agreement
Dear Sirs:
     In connection with the issuance and sale of 6,000,000 shares of common
stock, par value $.001 per share (the “Common Stock”), of Smith & Wesson Holding
Corporation (the “Company”), and Warrants to purchase up to an additional
1,200,000 shares of Common Stock (“Warrants,” and together with the Common
Stock, each a “Security” and collectively, the “Securities”) by the Company,
pursuant to the Securities Purchase Agreement entered into by and among the
Company and the investors named on the Schedule of Buyers attached thereto (the
“Buyers”), on the date hereof (the “Securities Purchase Agreement”), the
undersigned agrees that, commencing on the Closing Date (as defined in the
Securities Purchase Agreement) and ending on the six-month anniversary of the
Closing Date (the “Lock-Up Period”), except for the sale or surrender by the
undersigned of up to ___Warrants or shares of Common Stock to the Company, the
undersigned will not, without the written consent of Buyers’ that purchased a
majority of the Securities on the Closing Date, (i) sell, offer to sell,
contract or agree to sell, hypothecate, hedge, pledge, grant any option to
purchase, make any short sale or otherwise dispose of or agree to dispose of,
directly or indirectly, any shares of Common Stock, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any shares of Common Stock, owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, (collectively, the
“Undersigned Shares”). This Lock-Up Agreement shall not apply to any shares of
Common Stock acquired by the undersigned on the open market or otherwise after
the Closing Date.
     The foregoing restriction is expressly agreed to preclude the undersigned
or any affiliate of the undersigned from engaging in, without the written
consent of Buyers’ that purchased a majority of the Securities on the Closing
Date, any hedging or other transaction which is designed to or which reasonably
could be expected to lead to or result in a sale or disposition of the
Undersigned’s Shares even if the Undersigned’s Shares would be disposed of by
someone other

G-1



--------------------------------------------------------------------------------



 



than the undersigned. Such prohibited hedging or other transactions would
include, without limitation, any short sale or any purchase, sale or grant of
any right (including, without limitation, any put or call option) with respect
to any of the Undersigned’s Shares or with respect to any security that
includes, relates to, or derives any significant part of its value from the
Undersigned’s Shares.
     Notwithstanding the foregoing, the undersigned may transfer the
Undersigned’s Shares (i) as a bona fide gift or gifts, provided that the donee
or donees thereof agree to be bound in writing by the restrictions set forth
herein or (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound in writing by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value. For purposes of this Lock-Up Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. The undersigned now has, and, except as contemplated
by clauses (i) and (ii) above, for the duration of this Lock-Up Agreement will
have, good and marketable title to the Undersigned’s Shares, free and clear of
all liens, encumbrances, and claims whatsoever. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the Undersigned’s Shares except in
compliance with the foregoing restrictions.
     The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
     This Lock-Up Agreement may be executed in two counterparts, each of which
shall be deemed an original but both of which shall be considered one and the
same instrument.
     This Lock-Up Agreement will be governed by and construed in accordance with
the laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

G-2



--------------------------------------------------------------------------------



 



         
 
      Very truly yours,
 
       
 
       
 
      Exact Name of Stockholder
 
       
 
       
 
      Authorized Signature
 
       
 
       
 
      Title
 
       
Agreed
  to and Acknowledged:    
 
        SMITH & WESSON HOLDING CORPORATION    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

G-3